UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                             12/3/2019
Beom Su Lee,

                                 Plaintiff,
                                                             1:18-cv-03895 (PAE) (SDA)
                   -against-
                                                             ORDER
Karaoke City et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

      Following a telephone conference with the parties, it is hereby Ordered as follows:

      1. Any deposition of Plaintiff shall occur no later than December 31, 2019.

      2. The deadline for the completion of fact discovery is extended to January 31, 2020 for

          the limited purpose of allowing Defendants to seek to obtain documents from the

          government of the Republic of Korea and the KOMCA (Korea Music Copyright

          Association). Defendants may make an application for a further extension of this

          deadline upon a showing of good cause.

      3. The parties are directed to appear for a telephone conference in this action on

          Thursday, January 30, 2020 at 3:00 p.m. EST. The parties shall call the Court’s

          conference line at 212-805-0110 once all parties are on the line.

      The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff.

SO ORDERED.

DATED:        New York, New York
              December 3, 2019

                                                     ______________________________
                                                     STEWART D. AARON
    United States Magistrate Judge




2
